Citation Nr: 1519513	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Dallas, Texas


THE ISSUE

Entitlement to multiple VA annual clothing allowances for the year 2013.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1993 to August 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination of the Dallas, Texas, VA Medical Center (VAMC) which denied entitlement to multiple annual clothing allowances for the year 2013.  The Board has reviewed the Veterans Health Administration (VHA) file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that multiple annual clothing allowances for the year 2013 are warranted as he wore both back braces and a right knee brace due to his service-connected ankylosing spondylitis which caused wear and tear to his clothing and given that "this is the first year that I have not received" a VA annual clothing allowance.  

VA will pay an annual clothing allowance to each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance which the Secretary of VA determines tends to wear out or tear the clothing of the veteran.  A veteran is entitled to one annual clothing allowance if the Under Secretary for Health or a designee certifies that the veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) if each appliance affects a distinct type of article of clothing or outer garment or affects a single type of garment and the appliances together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate of damage to the clothing or outer garment.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran has not been provided with a VCAA notice which addresses his claim of entitlement to multiple VA clothing allowances for the year 2013.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to issue written notification of the VCAA to appellants.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The Board observes that relevant VA documentation is not currently of record.  Documentation of the award of the Veteran's VA annual clothing allowance for the years prior to 2013 is not of record.  Additionally, the September 2013 statement of the case (SOC) issued to the Veteran indicates that the Veteran's claim for an annual clothing allowance was received in June 2013.  The Veteran's claim is not of record.  

VA should obtain all relevant VA records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

An August 2013 VA prosthetic evaluation notes that the Veteran's wife brought in two back braces.  She was not accompanied by the Veteran as the Veteran was unable to walk distances.  The Veteran's wife reported that the Veteran wore a California spinal support brace when he was at home and a Cybertech chairback bi modular system brace on the infrequent occasions when he left their home.  The examining VA personnel observed that the California spinal support brace was "not [the] brace on record" and was "very worn."  The Cybertech chairback bi modular system brace was noted to be the "brace on record;" five years old; and to look like new.  No specific findings as to the effect of either the Veteran's back braces or his right knee brace on his clothing and outer garments were advanced.  The September 2013 SOC states that, "[b]ased on the research, the evidence does not show that the back brace issued to the Veteran is worn sufficiently to wear or cause irreparable damage to the outer garments" and "[t]he Veteran is not service-connected for a right knee condition."  

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that the Veteran's record should be again referred to the VA Under Secretary for Health or designee for additional evaluation as to whether the Veteran's service-connected disabilities required the use of back and right knee braces and, if so, whether such appliances tend to cause wear and tear on his clothing and outer garments.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure that all notification and development action required by the VCAA is completed.  The AOJ should ensure that the notification requirements and development procedures are fully met as the issue of the Veteran's entitlement to multiple VA clothing allowances for the year 2013.   

2.  Associate both the Veteran's June 2013 claim for multiple VA clothing allowances for the year 2013 and documentation of the Veteran's awards of a clothing allowance for the years prior to 2013.  

3.  The record should be then referred to the VA Under Secretary for Health or designee who should certify (1) whether or not the Veteran's back braces and/or right knee brace are employed due to a service-connected disability; (2) tend to wear out or tear the Veteran's clothing and outer garments; and (3) render him eligible for a VA clothing allowance or multiple clothing allowances for the year 2013 under the provisions of 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  

A complete rationale for all conclusions reached should be expressed.  

4.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

